In a negligence action to recover damages for conscious pain and suffering and wrongful death, defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated November 30, 1984, which denied its motion for summary judgment.
Order affirmed, without costs or disbursements, and without prejudice to renewal upon completion of discovery.
Defendant’s failure to make a prima facie showing that summary judgment is warranted in its favor "requires denial of the motion, regardless of the sufficiency of the opposing papers” (Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853). Furthermore, plaintiff has alleged that essential facts have not been produced pursuant to discovery requests. Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.